EXHIBIT 10.9

HAZARDOUS MATERIALS INDEMNITY AGREEMENT

THIS HAZARDOUS MATERIALS INDEMNITY AGREEMENT (Unsecured) (“Indemnity”) is given
January 26, 2012 by SIR WINDSOR ON THE RIVER, LLC, a Delaware limited liability
company (“Borrower”) and STEADFAST INCOME REIT, INC., a Maryland corporation
(the “Guarantor” and together with Borrower, “Indemnitors”) to PNC BANK,
NATIONAL ASSOCIATION (“Lender”), on the basis of the following facts and
understandings:

 

A. Pursuant to the terms of a Reimbursement and Credit Agreement (“Reimbursement
Agreement”) between Borrower and Lender, of even date herewith, Lender has
agreed to issue a letter of credit to The Bank of New York Trust Company, N.A.,
as trustee under the Indenture (as defined in the Reimbursement Agreement), on
behalf of Borrower in the principal sum of $23,789,727.00 (Twenty-Three Million
Seven Hundred Eighty Nine Thousand Seven Hundred Twenty Seven and 00/100
Dollars) (the “Letter of Credit”) for the purposes specified in the
Reimbursement Agreement. The Reimbursement Agreement provides that amounts owing
to Lender under the Reimbursement Agreement or otherwise shall be secured by,
among other things, a mortgage (the “Mortgage”), executed by Borrower, as
Mortgagor, to Lender, as Mortgagee. The Mortgage encumbers the real property and
any and all improvements thereon described on Exhibit A attached hereto and
incorporated herein by this reference (“Property”). Capitalized terms not
otherwise defined herein shall have the meanings given them in the Reimbursement
Agreement.

 

B. Each Indemnitor has a direct financial interest in the Property and will
benefit from Lender issuing the Letter of Credit on behalf of Borrower.

 

C. Lender is willing to issue the Letter of Credit only on the condition, among
others, that Indemnitors defend, indemnify and hold harmless Lender from and
against any and all claims, loss, damage, cost, expense or liability arising out
of the presence of Hazardous Materials (as defined below) on the Property,
subject to the provisions of this Indemnity.

 

D. Since the presence of Hazardous Materials on the Property may reduce the
value of the Property to an extent that is unforeseeable and indeterminable and
may, in fact, cause the value of the Property to be substantially less than the
claims against Lender or the liabilities associated with ownership of such
Property, Lender also is willing to issue the Letter of Credit only on the
condition that this Indemnity be and remain an unsecured personal obligation of
Indemnitors.

NOW, THEREFORE, in consideration of Lender contemporaneously herewith issuing
the Letter of Credit as requested by Borrower, and for other good, valuable and
adequate consideration, receipt of which is hereby acknowledged, Indemnitors
agree as follows:

 

1.

INDEMNITY. EACH INDEMNITOR HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ANY AFFILIATE (AS DEFINED IN THE REIMBURSEMENT AGREEMENT) OF LENDER, AND
EACH OF THEIR



--------------------------------------------------------------------------------

  RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
(INCLUDING, WITHOUT LIMITATION, ANY PARTICIPANTS IN THE CREDIT EXTENDED TO
BORROWER) FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A
DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE USE, GENERATION, MANUFACTURE,
STORAGE, TREATMENT, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL,
TRANSPORTATION OR PRESENCE OF ANY HAZARDOUS MATERIALS, WHICH ARE FOUND IN, ON,
UNDER OR ABOUT THE PROPERTY; OR (B) THE BREACH OF ANY COVENANTS (OR
REPRESENTATION AND WARRANTY) OF ANY INDEMNITOR UNDER THIS INDEMNITY. SUCH
INDEMNITY SHALL INCLUDE, WITHOUT LIMITATION: (i) THE COSTS, WHETHER FORESEEABLE
OR UNFORESEEABLE, OF ANY REPAIR, CLEANUP OR DETOXIFICATION OF THE PROPERTY WHICH
IS REQUIRED BY ANY GOVERNMENTAL AUTHORITY (AS DEFINED IN THE REIMBURSEMENT
AGREEMENT) OR IS OTHERWISE NECESSARY TO RENDER THE PROPERTY IN COMPLIANCE WITH
ALL LAWS AND REGULATIONS PERTAINING TO HAZARDOUS MATERIALS; (ii) ALL OTHER
DIRECT OR INDIRECT CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
THIRD PARTY TORT CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR PENALTIES AGAINST
LENDER, ANY AFFILIATE OF LENDER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS OR ASSIGNS); AND (iii) ALL COURT COSTS AND
REASONABLE ATTORNEYS’ FEES AND EXPENSES PAID OR INCURRED BY LENDER, ANY
AFFILIATE OF LENDER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUCCESSORS OR ASSIGNS. NOTWITHSTANDING THE FOREGOING, THE
INDEMNIFICATION OBLIGATIONS SET FORTH HEREIN SHALL NOT APPLY WITH RESPECT TO THE
PRESENCE OF ANY HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY AS THE
SOLE RESULT OF ANY ACT OR OMISSION BY LENDER, ANY AFFILIATE OF LENDER, OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS OR ASSIGNS.

 

2. HAZARDOUS MATERIALS,

 

  2.1 Representations and Warranties. Each Indemnitor hereby specially
represents and warrants to such Indemnitor’s actual knowledge as of the date of
this Indemnity, as follows:

 

  (a)

Hazardous Materials. Except as previously disclosed to Lender in (i) that
certain Phase I Environmental Site Assessment, ASTM 1527-00, with respect to the
Property dated December 22, 2011 and prepared by EMG, Inc., and (ii) that
certain report dated January 18, 2012 regarding Radon Resampling at: Windsor on
the River prepared by EMG Inc. for EMG Project Number 99862.11R-003.173, the
Property is not and has not been

 

2



--------------------------------------------------------------------------------

  a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any oil,
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, hazardous wastes, toxic or contaminated substances or similar
materials, including, without limitation, any substances which are “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “toxic substances,”
“wastes,” “regulated substances,” “industrial solid wastes,” or “pollutants”
under the Hazardous Materials Laws, as described below, and/or other applicable
environmental laws, ordinances and regulations (collectively, the “Hazardous
Materials”). “Hazardous Materials” shall not include commercially reasonable
amounts of such materials used in the ordinary course of operation of the
Property which are used and stored in accordance with all applicable
environmental laws, ordinances and regulations.

 

  (b) Hazardous Materials Laws. The Property is in compliance with all laws,
ordinances and regulations relating to Hazardous Materials (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environment
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

  (c) Hazardous Materials Claims. There are no claims or actions (“Hazardous
Materials Claims”) pending or threatened against any Indemnitor or the Property
by any Governmental Authority or by any other person or entity relating to
Hazardous Materials or pursuant to the Hazardous Materials Laws.

 

  2.2 Hazardous Materials Covenants. Each Indemnitor agrees as follows:

 

  (a) No Hazardous Activities. Such Indemnitor shall not cause or permit the
Property to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials.

 

3



--------------------------------------------------------------------------------

  (b) Compliance. Such Indemnitor shall comply and cause the Property to comply
with all Hazardous Materials Laws.

 

  (c) Notices. Such Indemnitor shall immediately notify Lender in writing of:
(1) the Indemnitor’s discovery of any Hazardous Materials on, under or about the
Property in violation of Hazardous Materials Laws; (2) any knowledge by such
Indemnitor that the Property does not comply with any Hazardous Materials Laws;
and (3) any Hazardous Materials Claims.

 

  (d) Remedial Action. In response to the presence of any Hazardous Materials
on, under or about the Property, Indemnitors shall immediately take, at
Indemnitors’ sole expense, all remedial action required by any Hazardous
Materials Laws or any judgment, consent decree, settlement or compromise in
respect to any Hazardous Materials Claims.

 

3. TERM. The term of the Indemnity provided for herein will commence on the date
hereof and continue until such time as no legal action can be successfully
brought against Lender due to applicable statutes of limitation. WITHOUT IN ANY
WAY LIMITING THE ABOVE, IT IS EXPRESSLY UNDERSTOOD THAT INDEMNITOR’S DUTY TO
INDEMNIFY LENDER SHALL SURVIVE: (a) ANY JUDICIAL OR NON-JUDICIAL FORECLOSURE
UNDER THE MORTGAGE, OR TRANSFER OF THE PROPERTY IN LIEU THEREOF; (b) THE RELEASE
AND RECONVEYANCE OR CANCELLATION OF THE MORTGAGE; AND (c) THE SATISFACTION OF
ALL OF BORROWER’S OBLIGATIONS UNDER THE CREDIT DOCUMENTS (AS DEFINED IN THE
REIMBURSEMENT AGREEMENT).

 

4. INDEPENDENT AND UNSECURED OBLIGATIONS. Each Indemnitor acknowledges that,
notwithstanding any other provision of this Indemnity or any of the Credit
Documents to the contrary (including, without limitation, any non-recourse
provision under the Credit Documents) the obligations of Indemnitors under this
Indemnity are unlimited obligations of Indemnitors.

 

5. SETTLEMENTS; CLAIMS; JUDGMENTS. Indemnitors shall not, without the prior
written consent of Lender: (a) settle or compromise any action, suit,
proceeding, or claim in which Lender is named as a party or consent to the entry
of any judgment in such a matter that does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to Lender of a written release
of Lender (in form, scope and substance satisfactory to Lender in its sole
discretion) from all liability in respect of such action, suit, or proceeding;
or (b) settle or compromise any action, suit, proceeding, or claim in which
Lender is named as a party in any manner that may materially and adversely
affect Lender as determined by Lender in its sole discretion.

 

6. INTEREST. Indemnitors shall pay Lender, on demand, interest, at the Default
Rate (as defined in the Reimbursement Agreement) on any costs or expenses
incurred by Lender in the enforcement of this Indemnity or on any sums Lender is
obligated to pay in respect to the matters with respect to which this Indemnity
is given, accruing from and after the date of Lender’s demand.

 

4



--------------------------------------------------------------------------------

7. RIGHTS NOT EXCLUSIVE. The rights of Lender under this Indemnity shall be in
addition to any other rights and remedies of Lender against any Indemnitor under
any other document or instrument now or hereafter executed by such Indemnitor,
or at law or in equity (including, without limitation, any right of
reimbursement or contribution pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. Section 9601 et
seq., as heretofore or hereafter amended from time to time).

 

8. RIGHTS OF LENDER. Each Indemnitor authorizes Lender, without giving notice to
any Indemnitor or obtaining any Indemnitor’s consent and without affecting the
liability of Indemnitors, from time to time to: (a) renew or extend all or any
portion of Borrower’s obligations under the Reimbursement Agreement or any of
the other Credit Documents; (b) declare all sums owing to Lender under the
Reimbursement Agreement and the other Credit Documents due and payable upon the
occurrence of a default under the Credit Documents; (c) make nonmaterial changes
in the dates specified for payments of any item payable in periodic installments
under the Reimbursement Agreement or any of the other Credit Documents;
(d) otherwise modify the terms of any of the Credit Documents; (e) take and hold
security for the performance of Borrower’s obligations under the Reimbursement
Agreement or the other Credit Documents and exchange, enforce, waive and release
any such security; (f) apply such security and direct the order or manner of
sale thereof as Lender in its discretion may determine; (g) release, substitute
or add any one or more guarantors of Borrower’s obligations under the
Reimbursement Agreement or the other Credit Documents; (h) apply payments
received by Lender from Borrower to any obligations of Borrower to Lender, in
such order as Lender shall determine in its sole discretion, whether or not any
such obligations are covered by this Indemnity; and (i) assign this Indemnity in
whole or in part.

 

9.

INDEMNITOR’S WAIVERS. Each Indemnitor waives: (a) any defense based upon any
legal disability to enter into the Reimbursement Agreement or other defense of
Borrower, any other guarantor or other person, or by reason of the cessation or
limitation of the liability of Borrower from any cause; (b) any defense based
upon any lack of authority of the officers, directors, partners, joint
venturers, members or agents acting or purporting to act on behalf of Borrower
or any principal of Borrower, or any defect in the formation of Borrower or any
principal of Borrower; (c) any defense based upon the application of the
proceeds of the Bonds by Borrower for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Indemnitors; (d) any and all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Indemnitor’s rights of subrogation and reimbursement against the principal;
(e) any defense based upon Lender’s failure to disclose to such Indemnitor any
information concerning Borrower’s financial condition or any other circumstances
bearing on Borrower’s ability to perform its obligations under the Reimbursement
Agreement or any of the other Loan Documents; (f) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal; (g) any defense based upon Lender’s election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b) (2) of

 

5



--------------------------------------------------------------------------------

  the Federal Bankruptcy Code or any successor statute; (h) any defense based
upon any borrowing or any grant of a security Interest under Section 364 of the
Federal Bankruptcy Code; (i) any right of subrogation, any right to enforce any
remedy which Lender may have against Borrower and any right to participate in,
or benefit from, any security for the obligations of the Borrower under the
Reimbursement Agreement or the other Credit Documents now or hereafter held by
Lender (j) presentment, demand, protest and notice of any kind, (k) any right or
claim of right to cause a marshalling of any of Borrower’s assets or the assets
of any other party now or hereafter held as security for Borrower’s obligations;
and (l) the benefit of any statute of limitations affecting the liability of
Indemnitor hereunder or the enforcement hereof. Each Indemnitor agrees that the
payment of all sums payable under the Reimbursement Agreement or any of the
other Credit Documents or any part thereof or other act which toils any statute
of limitations applicable to the Reimbursement Agreement or the other Credit
Documents shall similarly operate to toll the statute of limitations applicable
to such Indemnitor’s liability hereunder. In addition, each Indemnitor
understands that such Indemnitor’s duties, obligations and liabilities under
this Indemnity are not limited in any way by any information (whether obtained
from Borrower, from an Indemnitor, or from Lender’s own investigations) which
Lender may have concerning the Property and the presence of any Hazardous
Materials on the Property.

 

10. PARTICIPATIONS; DISCLOSURE OF INFORMATION. Each Indemnitor agrees that
Lender may elect, at any time, to sell, assign or grant participations in all or
any portion of its rights and obligations under the Credit Documents and this
Indemnity, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at
Lender’s sole discretion. Each Indemnitor further agrees that Lender may
disseminate to any such actual or potential purchaser(s), assignee(s) or
participants) all documents and information (including, without limitation, all
financial information) which has been or is hereafter provided to or known to
Lender with respect to: (a) the Property and its operation; (b) any party
connected with the Reimbursement Agreement (including, without limitation, such
Indemnitor, Borrower, any partner, joint venturer or member of Borrower, any
constituent partner, joint venturer or member of Borrower, any guarantor and any
non-borrower mortgagor); and/or (c) any lending relationship other than the
Letter of Credit which Lender may have with any party connected with the Letter
of Credit in the event of any such sale, assignment or participation, Lender and
the parties to such transaction shall share in the rights and obligations of
Lender as set forth in the Credit Documents only as and to the extent they agree
among themselves, in connection with any such sale, assignment or participation,
such Indemnitor further agrees that this Indemnity shall be sufficient evidence
of the obligations of such Indemnitor to each purchaser, assignee, or
participant, and upon written request by Lender, such Indemnitor shall consent
to such amendments or modifications to the Credit Documents as may be reasonably
required in order to evidence any such sale, assignment or participation.

Anything in this Indemnity to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Indemnity
including this section, Lender may at any time and from time to time pledge and
assign all or any portion of its rights under all or any of the Credit Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release Lender from its obligations thereunder.

 

6



--------------------------------------------------------------------------------

11. ATTORNEYS’ FEES. If any attorney is engaged by Lender to enforce or defend
any provision of this Indemnity, or as a consequence of any default under the
Indemnity, with or without the filing of any legal action or proceeding,
Indemnitors shall immediately pay to Lender, upon receipt of written demand
therefor, the amount of all reasonable attorneys’ fees and expenses and all
costs incurred by Lender in connection therewith, including all trial and
appellate proceedings in any legal action, suit, bankruptcy or other proceeding,
together with interest thereon accruing from the date that is ten (10) days
after Indemnitor’s receipt of such demand until paid at the Default Rate.

 

12. ENFORCEABILITY. Each Indemnitor hereby acknowledges that: (a) the
obligations undertaken by such Indemnitor in this Indemnity are complex in
nature, and (b) numerous possible defenses to the enforceability of these
obligations may presently exist and/or may arise hereafter, and (c) as part of
Lender’s consideration for entering into this transaction, Lender has
specifically bargained for the waiver and relinquishment by such Indemnitor of
all such defenses, and (d) such Indemnitor has had the opportunity to seek and
receive legal advice from skilled legal counsel in the area of financial
transactions of the type contemplated herein. Given all of the above, each
Indemnitor does hereby represent and confirm to Lender that such Indemnitor is
fully informed regarding, and that such Indemnitor does thoroughly understand:
(i) the nature of all such possible defenses, and (ii) the circumstances under
which such defenses may arise, and (iii) the benefits which such defenses might
confer upon such Indemnitor, and (iv) the legal consequences to such Indemnitor
of waiving such defenses. Each Indemnitor acknowledges that such Indemnitor
makes this Indemnity with the intent that this Indemnity and all of the informed
waivers herein shall each and all be fully enforceable by Lender, and that
Lender is induced to enter into this transaction in material reliance upon the
presumed full enforceability thereof.

 

13. ADDITIONAL OBLIGATIONS; AMENDMENTS. The obligations of Indemnitors hereunder
shall be in addition to and shall not limit or in any way affect the obligations
of Indemnitors under any other existing or future guaranties or indemnities
unless said other guaranties or indemnities are expressly modified or revoked in
writing. No modification, waiver, amendment, discharge or change of this
Indemnity shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver or amendment,
discharge or change is or may be sought.

 

14. SUCCESSORS AND ASSIGNS. All terms of this Indemnity shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective legal representatives, successors and assigns.

 

15. GOVERNING LAW. This Indemnity shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, except to the
extent preempted by federal laws.

 

7



--------------------------------------------------------------------------------

16. MISCELLANEOUS. Time is of the essence with respect to all provisions hereof.
The liability of all persons and entities who are in any manner obligated
hereunder to Lender as an Indemnitor shall be joint and several. If any
provision of this Indemnity shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Indemnity and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Indemnity.

 

17. PERFORMANCE DATE. If the date (“Performance Date”) on which any action is to
be taken, any obligation is to be performed, or any notice is to be given under
this Indemnity falls on any day other than a business day (i.e., any day which
is not a Saturday, Sunday or legal holiday), such Performance Date shall be
automatically extended to the next business day.

 

18. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS INDEMNITY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE CREDIT DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE CREDIT DOCUMENTS (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO
THIS INDEMNITY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Indemnity has been executed as of the date first set
forth above.

 

SIR WINDSOR ON THE RIVER, LLC, a

Delaware limited liability company

By:   Steadfast Income Advisor, LLC, a   Delaware limited liability company By:
 

/s/ Rodney F. Emery

  Name: Rodney F. Emery   Title: CEO and President STEADFAST INCOME REIT, INC.
By:  

/s/ Rodney F. Emery

  Name: Rodney F. Emery   Title: CEO and President PNC BANK, NATIONAL
ASSOCIATION By:  

/s/ Sandeep K. Patel

  Name: Sandeep K. Patel   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Real property in the City of Cedar Rapids, County of Linn, State of Iowa,
described as follows:

Lot 1 of Windsor-on-the-River First Addition and Lot 2 and Lot 3 of
Windsor-on-the-River Second Addition and Lot 4 of Windsor-on-the-River Third
Addition and Lot 5 of Windsor-on-the-River Fourth Addition, all in the North
one-half of the Northeast Quarter of Section 18, Township 83 North, Range 7 West
of the 5th Principal Meridian, Cedar Rapids, Linn County, Iowa.

APN: 14-18-1-01-002-0-0000 and 14-18-1-03-001-0-0000 and 14-18-1-26-001-0-0000
and 14-18-1-26-002-0-0000 and 14-18-1-26-003-0-0000